Johnson, Judge:
The merchandise involved in this appeal for reappraisement consists of chinaware articles, imported from Germany on or about July 24, 1949. It was entered at the invoiced ex-factory prices, plus $8.20 added under duress, to meet advances made by the appraiser in similar cases pending on appeal for reappraisement. Thereafter, the merchandise was appraised at the entered unit values, less charges for cartage, inland freight, and insurance, amounting to $9.10.
When this case was called for trial, it was submitted on the papers on file and counsel for the plaintiff moved that the appraised values, conceded to be correct, be affirmed.
On the record presented, I find that the proper basis for determining the value of this merchandise is the foreign and export value, as those values are defined in section 402(c) and (d) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that said values are the appraised values.
Judgment will be rendered accordingly.